     Case 2:13-cr-00106-DOC Document 306 Filed 12/11/18 Page 1 of 18 Page ID #:2652




1
2
3
4
5
6
7
8
9
                              UNITED STATES DISTRICT COURT
10
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
      UNITED STATES OF AMERICA,                    No. CR 13-106(A)-DOC
12
                 Plaintiff,                        SPECIAL VERDICT FORM
13
                        v.                         (FORFEITURE)
14
      MONGOL NATION,
15     an unincorporated association,
16               Defendant.
17
18
19          We, the jury in the above-captioned case, present the following unanimous
20    verdict.
21
22
23
24
25
26
27
28
     Case 2:13-cr-00106-DOC Document 306 Filed 12/11/18 Page 2 of 18 Page ID #:2653




1           Following the guilty verdict against Defendant Mongol Nation on Counts One and
2     Two of the First Superseding Indictment (“FSI”), the government seeks forfeiture of the
3     following property:
4
5                                          COUNT ONE
6     The “Word Mark”
7           Any and all legal and equitable rights of any kind or nature associated with or
8     appurtenant to the Collective Membership Mark consisting of the word “Mongols” (the
9     “Word Mark”).
10          1.    Do you unanimously find by the preponderance of the evidence that this
11                property is subject to forfeiture?
12
13
                  YES   □             NO   □
14                Please proceed to Question 2.
15
16    The “Center Patch Image” Mark
17          Any and all legal and equitable rights of any kind or nature associated with or
18    appurtenant to the Collective Membership Mark consisting of the drawn image of a
19    Genghis Khan-type character with sunglasses and a ponytail, riding a motorcycle, with
20    the letters “M.C.” appearing below the motorcycle (the “Center Patch Image”).
21          2.    Do you unanimously find by a preponderance of the evidence that this
22                property is subject to forfeiture?
23
24
                  YES   □             NO   □
25                Please proceed to Question 3.
26
27
28



                                                2
     Case 2:13-cr-00106-DOC Document 306 Filed 12/11/18 Page 3 of 18 Page ID #:2654




1     The “Combined Mark”
2           Any and all legal and equitable rights of any kind or nature associated with or
3     appurtenant to the Collective Membership Mark consisting of both the Word Mark
4     (“Mongols”) and the Center Patch Image (“Combined Mark”).
5           3.     Do you unanimously find by a preponderance of the evidence that this
6                  property is subject to forfeiture?
7
8
                   YES   □             NO    □
9                  Please proceed to Question 4.
10
11    Seized Personal Property Bearing the Marks
12          The United States has, in its custody, certain items of personal property that were
13    seized by state, local or federal law enforcement agencies as a result of the investigation
14    by the United States Bureau of Alcohol, Tobacco, Firearms & Explosives into the
15    racketeering and overt acts alleged in the FSI. For any of these items, listed by category
16    below, that bear the Word Mark (“Mongols”) and/or all or part of the Center Patch
17    Image, answer the following question:
18          4.     Do you unanimously find by a preponderance of the evidence that this
19                 property is subject to forfeiture?
20                 a.    Vests, or “Cuts.”
21
22
                         YES    □             NO     □
23                 b.    Patches.
24
25
                         YES    □             NO     □
26                 c.    Clothing.
27
28
                         YES    □             NO     □

                                                 3
     Case 2:13-cr-00106-DOC Document 306 Filed 12/11/18 Page 4 of 18 Page ID #:2655




1                d.    Belts.
2
3
                       YES      □           NO   □
4                e.    Belt buckles.
5
6
                       YES      □           NO   □
7                f.    Jewelry.
8
9
                       YES      □           NO   □
10               g.    Lighters.
11
12
                       YES      □           NO   □
13               h.    Bags or other storage devices.
14
15
                       YES      □           NO   □
16               i.    Bandanas.
17
18
                       YES      □           NO   □
19               j.    Stickers.
20
21
                       YES      □           NO   □
22               k.    Flags or pennants.
23
24
                       YES      □           NO   □
25               l.    Hats.
26
27
                       YES      □           NO   □
28



                                             4
     Case 2:13-cr-00106-DOC Document 306 Filed 12/11/18 Page 5 of 18 Page ID #:2656




1                  m.     Helmets.
2
3
                          YES   □              NO   □
4                  n.     Notebooks.
5
6
                          YES   □              NO   □
7                  o.     Documents.
8
9
                          YES   □              NO   □
10                 p.     Accessories.
11
12
                          YES   □              NO   □
13                 q.     Motorcycle parts.
14
15
                          YES   □              NO   □
16                 Please proceed to Question 5.
17
18    Items in Evidence
19          During the course of this trial, body armor, firearms and ammunition were entered
20    into evidence. The United States seeks to forfeit these items, which are listed below.
21    For each of the listed items, answer the following question:
22          5.     Do you unanimously find by a preponderance of the evidence, that the item
23                 is subject to forfeiture?
24                 Cavazos Seizure
25                 a.     One Kel-Tec Rifle, Serial No. N5052 (Exhibit 162)
26
27
                          YES   □              NO   □
28



                                                5
     Case 2:13-cr-00106-DOC Document 306 Filed 12/11/18 Page 6 of 18 Page ID #:2657




1                b.    One Mini 30 Semi-automatic Rifle, Serial No. 197-09346 (Exhibit
2                      163)
3
4
                       YES    □          NO     □
5                c.    One Beretta Semi-automatic Handgun, Serial No. 098560MC
6                      (Exhibit 164)
7
8
                       YES    □          NO     □
9                d.    One Marlin Rifle, Serial No. 93448421 (Exhibit 165)
10
11
                       YES    □          NO     □
12               e.    One Mossberg Shotgun, Serial No. K419567 (Exhibit 166)
13
14
                       YES    □          NO     □
15               f.    One US Carbine Rifle, Serial No. AA66083 (Exhibit 167)
16
17
                       YES    □          NO     □
18               g.    One Kel-Tec Rifle, Serial No. N4M46 (Exhibit 168)
19
20
                       YES    □          NO     □
21               h.    One FireStorm Semi-automatic Handgun, Serial No. 71-04-09140-02
22                     (Exhibit 170)
23
24
                       YES    □          NO     □
25               i.    One Para-Ordnance Warthog Semi-automatic Handgun, Serial No.
26                     P162909 (Exhibit 171)
27
28
                       YES    □          NO     □

                                            6
     Case 2:13-cr-00106-DOC Document 306 Filed 12/11/18 Page 7 of 18 Page ID #:2658




1                j.    One Taurus Semi-automatic Handgun, Serial No. TVI66551 (Exhibit
2                      172)
3
4
                       YES    □          NO     □
5                k.    One Sig Sauer Semi-automatic Handgun, Serial No. G343763
6                      (Exhibit 173)
7
8
                       YES    □          NO     □
9                l.    One Colt Semi-automatic Handgun, Serial No. 15829B70 (Exhibit
10                     174)
11
12
                       YES    □          NO     □
13               m.    One Taurus Semi-automatic Handgun, Serial No. TJH52492 (Exhibit
14                     175)
15
16
                       YES    □          NO     □
17               n.    One Arminius Revolver in Blue Steel, Serial No. 0523545 (Exhibit
18                     176)
19
20
                       YES    □          NO     □
21               o.    One Smith & Wesson Revolver, Serial No. BBT4960 (Exhibit 177)
22
23
                       YES    □          NO     □
24               p.    110 Rounds of 7.62mm Ammunition (Exhibits 180, 194 and 199)
25
26
                       YES    □          NO     □
27               q.    11 Rounds of .38 Caliber Ammunition (Exhibits 187 and 189)
28
                       YES    □          NO     □
                                            7
     Case 2:13-cr-00106-DOC Document 306 Filed 12/11/18 Page 8 of 18 Page ID #:2659




1                r.    60 Rounds of .223 Caliber Ammunition (Exhibits 186, 191 and 199)
2
3
                       YES    □          NO     □
4                s.    42 Rounds of .45 Caliber Ammunition (Exhibits 188, 193, 195 and
5                      197)
6
7
                       YES    □          NO     □
8                t.    35 Rounds of 9mm Ammunition (Exhibits 190 and 196)
9
10
                       YES    □          NO     □
11               u.    19 Rounds of .30 Caliber Ammunition (Exhibit 192)
12
13
                       YES    □          NO     □
14               v.    49 Rounds of .22 Caliber Ammunition (Exhibits 198 and 199)
15
16
                       YES    □          NO     □
17               w.    120 Rounds of 5.56mm Ammunition (Exhibit 199)
18
19
                       YES    □          NO     □
20               x.    3 Pieces of Concealable Body Armor (Exhibits 183, 184 and 185)
21
22
                       YES    □          NO     □
23               Wilmington Shooting
24               y.    One Semi-Automatic Rifle, Serial No. 89200042 (Exhibit 155)
25
26
                       YES    □          NO     □
27
28



                                            8
     Case 2:13-cr-00106-DOC Document 306 Filed 12/11/18 Page 9 of 18 Page ID #:2660




1                z.    One Winchester 12 Gauge Shotgun, Serial No. L2345396 (Exhibit
2                      156)
3
4
                       YES    □          NO     □
5                aa.   One .25 Caliber Handgun, Serial No. U020505 (Exhibit 157)
6
7
                       YES    □          NO     □
8                bb.   One Springfield .40 Caliber Handgun, Serial No. US246381 (Exhibit
9                      158)
10
11
                       YES    □          NO     □
12               cc.   One Uzi Assault Rifle, Serial No. SA66483 (Exhibit 159)
13
14
                       YES    □          NO     □
15               dd.   Five 12 Gauge Shotgun Shells (Exhibit 160)
16
17
                       YES    □          NO     □
18               ee.   249 Rounds of .40 Caliber Ammunition (Exhibits 205 and 206)
19
20
                       YES    □          NO     □
21               ff.   23 Rounds of .25 Caliber Ammunition (Exhibit 204)
22
23
                       YES    □          NO     □
24               gg.   17 Rounds of 7.62mm Ammunition (Exhibit 161)
25
26
                       YES    □          NO     □
27               hh.   34 Rounds of .44 Caliber Ammunition (Exhibit 205)
28
                       YES    □          NO     □
                                            9
     Case 2:13-cr-00106-DOC Document 306 Filed 12/11/18 Page 10 of 18 Page ID #:2661




1                 ii.    49 Rounds of 10mm Ammunition (Exhibit 205)
2
3
                         YES   □             NO   □
4                 jj.    Rounds of 9mm Ammunition (Exhibit 203)
5
6
                         YES   □             NO   □
7                 Nicola’s Shooting
8                 kk.    One Baikal Pistol, Serial No. G020976-BTM9983 (Exhibit 79)
9
10
                         YES   □             NO   □
11                Please proceed to Question 6.
12
13                                         COUNT TWO
14    The “Word Mark”
15          Any and all legal and equitable rights of any kind or nature associated with or
16    appurtenant to the Collective Membership Mark consisting of the word “Mongols” (the
17    “Word Mark”).
18          6.    Do you unanimously find by a preponderance of the evidence that this
19                property is subject to forfeiture?
20
21
                  YES   □             NO   □
22                Please proceed to Question 7.
23
24    The “Center Patch Image” Mark
25          Any and all legal and equitable rights of any kind or nature associated with or
26    appurtenant to the Collective Membership Mark consisting of the drawn image of a
27    Genghis Khan-type character with sunglasses and a ponytail, riding a motorcycle, with
28    the letters “M.C.” appearing below the motorcycle (the “Center Patch Image”).



                                                10
     Case 2:13-cr-00106-DOC Document 306 Filed 12/11/18 Page 11 of 18 Page ID #:2662




1           7.     Do you unanimously find by a preponderance of the evidence that this
2                  property is subject to forfeiture?
3
4
                   YES   □             NO    □
5                  Please proceed to Question 8.
6
7     The “Combined Mark”
8           Any and all legal and equitable rights of any kind or nature associated with or
9     appurtenant to the Collective Membership Mark consisting of both the Word Mark
10    (“Mongols”) and the Center Patch Image (“Combined Mark”).
11          8.     Do you unanimously find by a preponderance of the evidence that this
12                 property is subject to forfeiture?
13
14
                   YES   □             NO    □
15                 Please proceed to Question 9.
16
17    Seized Personal Property Bearing the Marks
18          The United States has, in its custody, certain items of personal property that were
19    seized by state, local or federal law enforcement agencies as a result of the investigation
20    by the United States Bureau of Alcohol, Tobacco, Firearms & Explosives into the
21    racketeering and overt acts alleged in the FSI. For any of these items, listed by category
22    below, that bear the Word Mark (“Mongols”) and/or all or part of the Center Patch
23    Image, answer the following question:
24          9.     Do you unanimously find by a preponderance of the evidence that this
25                 property is subject to forfeiture?
26                 a.    Vests, or “Cuts.”
27
28
                         YES    □             NO   □

                                                 11
     Case 2:13-cr-00106-DOC Document 306 Filed 12/11/18 Page 12 of 18 Page ID #:2663




1                 b.    Patches.
2
3
                        YES      □         NO   □
4                 c.    Clothing.
5
6
                        YES      □         NO   □
7                 d.    Belts.
8
9
                        YES      □         NO   □
10                e.    Belt buckles.
11
12
                        YES      □         NO   □
13                f.    Jewelry.
14
15
                        YES      □         NO   □
16                g.    Lighters.
17
18
                        YES      □         NO   □
19                h.    Bags or other storage devices.
20
21
                        YES      □         NO   □
22                i.    Bandanas.
23
24
                        YES      □         NO   □
25                j.    Stickers.
26
27
                        YES      □         NO   □
28



                                              12
     Case 2:13-cr-00106-DOC Document 306 Filed 12/11/18 Page 13 of 18 Page ID #:2664




1                  k.     Flags or pennants.
2
3
                          YES     □            NO   □
4                  l.     Hats.
5
6
                          YES     □            NO   □
7                  m.     Helmets.
8
9
                          YES     □            NO   □
10                 n.     Notebooks.
11
12
                          YES     □            NO   □
13                 o.     Documents.
14
15
                          YES     □            NO   □
16                 p.     Accessories.
17
18
                          YES     □            NO   □
19                 q.     Motorcycle parts.
20
21
                          YES     □            NO   □
22                 Please proceed to Question 10.
23
24    Items in Evidence
25          During the course of this trial, body armor, firearms and ammunition were entered
26    into evidence. The United States seeks to forfeit these items, which are listed below.
27    For each of the listed items, answer the following question:
28



                                                13
     Case 2:13-cr-00106-DOC Document 306 Filed 12/11/18 Page 14 of 18 Page ID #:2665




1           10.   Do you unanimously find by a preponderance of the evidence, that the item
2                 is subject to forfeiture?
3                 Cavazos Seizure
4                 a.    One Kel-Tec Rifle, Serial No. N5052 (Exhibit 162)
5
6
                        YES    □              NO   □
7                 b.    One Mini 30 Semi-automatic Rifle, Serial No. 197-09346 (Exhibit
8                       163)
9
10
                        YES    □              NO   □
11                c.    One Beretta Semi-automatic Handgun, Serial No. 098560MC
12                      (Exhibit 164)
13
14
                        YES    □              NO   □
15                d.    One Marlin Rifle, Serial No. 93448421 (Exhibit 165)
16
17
                        YES    □              NO   □
18                e.    One Mossberg Shotgun, Serial No. K419567 (Exhibit 166)
19
20
                        YES    □              NO   □
21                f.    One US Carbine Rifle, Serial No. AA66083 (Exhibit 167)
22
23
                        YES    □              NO   □
24                g.    One Kel-Tec Rifle, Serial No. N4M46 (Exhibit 168)
25
26
                        YES    □              NO   □
27
28



                                               14
     Case 2:13-cr-00106-DOC Document 306 Filed 12/11/18 Page 15 of 18 Page ID #:2666




1                 h.    One FireStorm Semi-automatic Handgun, Serial No. 71-04-09140-02
2                       (Exhibit 170)
3
4
                        YES    □          NO    □
5                 i.    One Para-Ordnance Warthog Semi-automatic Handgun, Serial No.
6                       P162909 (Exhibit 171)
7
8
                        YES    □          NO    □
9                 j.    One Taurus Semi-automatic Handgun, Serial No. TVI66551 (Exhibit
10                      172)
11
12
                        YES    □          NO    □
13                k.    One Sig Sauer Semi-automatic Handgun, Serial No. G343763
14                      (Exhibit 173)
15
16
                        YES    □          NO    □
17                l.    One Colt Semi-automatic Handgun, Serial No. 15829B70 (Exhibit
18                      174)
19
20
                        YES    □          NO    □
21                m.    One Taurus Semi-automatic Handgun, Serial No. TJH52492 (Exhibit
22                      175)
23
24
                        YES    □          NO    □
25                n.    One Arminius Revolver in Blue Steel, Serial No. 0523545 (Exhibit
26                      176)
27
28
                        YES    □          NO    □

                                             15
     Case 2:13-cr-00106-DOC Document 306 Filed 12/11/18 Page 16 of 18 Page ID #:2667




1                 o.    One Smith & Wesson Revolver, Serial No. BBT4960 (Exhibit 177)
2
3
                        YES    □          NO   □
4                 p.    110 Rounds of 7.62mm Ammunition (Exhibits 180, 194 and 199)
5
6
                        YES    □          NO   □
7                 q.    11 Rounds of .38 Caliber Ammunition (Exhibits 187 and 189)
8
9
                        YES    □          NO   □
10                r.    60 Rounds of .223 Caliber Ammunition (Exhibits 186, 191 and 199)
11
12
                        YES    □          NO   □
13                s.    42 Rounds of .45 Caliber Ammunition (Exhibits 188, 193, 195 and
14                      197)
15
16
                        YES    □          NO   □
17                t.    35 Rounds of 9mm Ammunition (Exhibits 190 and 196)
18
19
                        YES    □          NO   □
20                u.    19 Rounds of .30 Caliber Ammunition (Exhibit 192)
21
22
                        YES    □          NO   □
23                v.    49 Rounds of .22 Caliber Ammunition (Exhibits 198 and 199)
24
25
                        YES    □          NO   □
26                w.    120 Rounds of 5.56mm Ammunition (Exhibit 199)
27
28
                        YES    □          NO   □

                                            16
     Case 2:13-cr-00106-DOC Document 306 Filed 12/11/18 Page 17 of 18 Page ID #:2668




1                 x.    3 Pieces of Concealable Body Armor (Exhibits 183, 184 and 185)
2
3
                        YES    □          NO   □
4                 Wilmington Shooting
5                 y.    One Semi-Automatic Rifle, Serial No. 89200042 (Exhibit 155)
6
7
                        YES    □          NO   □
8                 z.    One Winchester 12 Gauge Shotgun, Serial No. L2345396 (Exhibit
9                       156)
10
11
                        YES    □          NO   □
12                aa.   One .25 Caliber Handgun, Serial No. U020505 (Exhibit 157)
13
14
                        YES    □          NO   □
15                bb.   One Springfield .40 Caliber Handgun, Serial No. US246381 (Exhibit
16                      158)
17
18
                        YES    □          NO   □
19                cc.   One Uzi Assault Rifle, Serial No. SA66483 (Exhibit 159)
20
21
                        YES    □          NO   □
22                dd.   Five 12 Gauge Shotgun Shells (Exhibit 160)
23
24
                        YES    □          NO   □
25                ee.   249 Rounds of .40 Caliber Ammunition (Exhibits 205 and 206)
26
27
                        YES    □          NO   □
28



                                             17
     Case 2:13-cr-00106-DOC Document 306 Filed 12/11/18 Page 18 of 18 Page ID #:2669




1                 ff.   23 Rounds of .25 Caliber Ammunition (Exhibit 204)
2
3
                        YES   □          NO   □
4                 gg.   17 Rounds of 7.62mm Ammunition (Exhibit 161)
5
6
                        YES   □          NO   □
7                 hh.   34 Rounds of .44 Caliber Ammunition (Exhibit 205)
8
9
                        YES   □          NO   □
10                ii.   49 Rounds of 10mm Ammunition (Exhibit 205)
11
12
                        YES   □          NO   □
13                jj.   Rounds of 9mm Ammunition (Exhibit 203)
14
15
                        YES   □          NO   □
16                Nicola’s Shooting
17                kk.   One Baikal Pistol, Serial No. G020976-BTM9983 (Exhibit 79)
18
19
                        YES   □          NO   □
20
21    ____________________                       ______________________________
22    DATED                                      FOREPERSON

23
24
25
26
27
28



                                            18
